UNITED STATES COURT OF APPEALS
                                FOR THE FIFTH CIRCUIT


                                         No. 98-20553


                               AMERADA HESS CORPORATION;

                                                                        Plaintiff-Appellee,

                                                 v.

                       TST PARAFFIN SERVICE COMPANY, INC.;

                     Defendant-Third Party Plaintiff-Appellant-Appellee,

                                                 v.

       PETROSURANCE CASUALTY COMPANY; ESPERANZA LOPEZ MORA;
 REGINA VALENZUELA, as next friend of BRENDA JANETTE MONTANEZ, a
   minor and sole heir and representative of the ESTATE of OMAR
MONTANEZ; BRENDA JANETTE MONTANEZ, a minor child and sole heir of
    the ESTATE of OMAR MONTANEZ; and, OMAR MONTANEZ, ESTATE of;

                                                Third Party Defendants-Appellants.


                Appeal from the United States District Court
                     for the Southern District of Texas
                                (H-96-CV-163)


                                         May 10, 1999

Before JONES, DUHÉ, and BARKSDALE, Circuit Judges.

PER CURIAM:*

               The court has considered appellants’ positions in light

of the briefs and pertinent portions of the record.                                 Having done

so, we find no reversible error of fact or law and affirm for the

reasons stated by the magistrate judge and the district court.

               AFFIRMED.




   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.